Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 1 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 2 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 3 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 4 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 5 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 6 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 7 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 8 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 9 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 10 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 11 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 12 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 13 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 14 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 15 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 16 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 17 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 18 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 19 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 20 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 21 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 22 of 23
Case 1:18-ap-01062 Doc 1-5 Filed 10/09/18 Entered 10/09/18 14:55:25   Desc
                Exhibit Common Pleas Complaint Page 23 of 23
